                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   ALLAH,                                                 CASE NO. C19-1103-JCC
10                            Petitioner,                   ORDER
11          v.

12   DONALD R. HOLBROOK,

13                            Respondent.
14

15          This matter comes before the Court on Petitioner’s objections (Dkt. No. 13) to the report
16   and recommendation of the Honorable Michelle L. Peterson, United States Magistrate Judge
17   (Dkt. No. 12). Having thoroughly considered the report and recommendation, Petitioner’s
18   objections, and the relevant record, the Court hereby ORDERS that:
19      1. Petitioner’s objections (Dkt. No. 13) are OVERRULED;
20      2. Judge Peterson’s report and recommendation (Dkt. No. 12) is ADOPTED;
21      3. Petitioner’s petition for a writ of habeas corpus (Dkt. No. 11) is DISMISSED as untimely
22          pursuant to 28 U.S.C. § 2244(d);
23      4. A certificate of appealability is DENIED pursuant to 28 U.S.C. § 2253(c)(2) and Miller-
24          El v. Cockrell, 537 U.S. 322, 327 (2003); and
25      5. The Clerk is DIRECTED to send copies of this order to the parties and to Judge Peterson.
26          //


     ORDER
     C19-1103-JCC
     PAGE - 1
 1          DATED this 3rd day of September 2019.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1103-JCC
     PAGE - 2
